       Case 1:17-mc-00360-AT-RWL Document 180 Filed 09/03/20 Page 1 of 2




September 3, 2020
Via ECF
Hon. Analisa Torres
United States District Judge
500 Pearl Street, Room 15D
United States Courthouse
Southern District of New York
New York, NY 10007

RE: Joint Letter Motion Requesting Extension of Time, Essar Steel Algoma, Inc. v. Southern
    Coal Sales Corporation, Case No. 1:17-mc-00360-AT-RL

Dear Judge Torres:

Pursuant to Rule I(C) of Your Honor’s Individual Practices in Civil Cases, Plaintiff Essar Steel
Algoma, Inc. (“Algoma”) and Defendants Nevada Holdings, Inc., f/k/a Southern Coal Sales
Corporation; James C. Justice Companies, Inc.; James C. Justice Companies, LLC; Bluestone
Industries, Inc.; Bluestone Coal Corporation; Bluestone Mineral, Inc., f/k/a Mechel Bluestone;
Bluestone Energy Sales Corporation, A&G Coal Corporation, Tams Management Inc.; Encore
Leasing LLC; Bluestone Resources Inc.; Justice Family Farms, LLC; and Southern Coal
Corporation (collectively, “Southern Coal”) jointly request a 14-day extension of the current
September 8, 2020 deadlines for (1) either party to file an application to reopen the case if the
settlement is not consummated, and (2) submission of the parties’ settlement agreement to the
Court, in accordance with Rule IV(C) of Your Honor’s Individual Practices in Civil Cases, so
that the Court may retain jurisdiction to enforce the settlement agreement.

In this Court’s July 22, 2020 Order (Dkt. 179), those deadlines were set for 45 days from the date
of the order, which would be September 5, 2020. Given the weekend and Labor Day holiday,
the deadline is September 8, 2020. See Fed. R. Civ. P. 6(a)(1). The parties request that the
deadlines be extended for 14 days, until September 22, 2020.

The parties have worked collaboratively to finalize their agreement but require additional time to
finalize their settlement agreement, and more specifically a related agreement which is an
essential component of that settlement agreement. The parties have been working diligently to
finalize those agreements, have been negotiating in good faith, and are nearly complete.

Prior to this joint letter motion, neither party sought or obtained an extension of these deadlines.




Kip.Bollin@ThompsonHine.com Fax: 216.566.5800 Phone: 216.566.5786                       kb 4833-1492-5193.3
      Case 1:17-mc-00360-AT-RWL Document 180 Filed 09/03/20 Page 2 of 2




Hon. Analisa Torres
September 3, 2020
Page 2

Thus, the parties respectfully request that the deadlines for (1) either party to file an application
to reopen the case if the settlement is not consummated, and (2) submission of the parties’
settlement agreement to the Court so that the Court may retain jurisdiction to enforce the
settlement agreement, be extended until September 22, 2020.



Respectfully yours,

/s/ Kip T. Bollin                              /s/ Lee D. Schneider (per email consent [9/3/20])
Kip T. Bollin (admitted pro hac vice)          Lee D. Schneider
Thompson Hine LLP                              Kelley Jasons McGowan Spinelli Hanna &
3900 Key Center                                Reber LLP
127 Public Square                              120 Wall Street, 30th Floor
Cleveland, OH 44114                            New York, NY 10005
Phone: 216.566.5786                            Phone: 212.344.7400, Ext. 11
Fax: 216.566.5800                              Fax: 212.344.7402
Kip.Bollin@ThompsonHine.com                    lschneider@kjmsh.com

Counsel for Plaintiff                          Counsel for Defendants


cc: All counsel of record (via ecf)
